The opinion of the court was delivered by
Brewer, J.:
This was an action to recover damages for a physical injury. The only errors complained of are thus stated in brief of counsel for plaintiffs in error: “The court erred in charging the jury that the plaintiff was entitled to recover damages for mental suffering;” “the charge of the court did not present the law in a clear manner to the jury, but was vague and inexplicit, and tended to obscure the case rather than throw light upon it;” “the charge was inconsistent.” So far as these last two matters are concerned, it is not pointed out in the brief or elsewhere, wherein the charge was vague and inexplicit, or inconsistent. An examination of the charge does not suggest to us anything to sustain these claims, and the record fails to show that it contains all the instructions given, and as counsel have failed to assist us in the matter, we pass it without further consideration.
As to the first objection, it is enough to say that the‘only exception to the charge was thus taken — “to the giving of which instructions, defendants then and there objected and excepted.” Now it is well settled, that under such an exception a single portion of the charge cannot be singled out, and for error in it the judgment be reversed; but the charge as a whole, and in its general scope, must be erroneous, or the exception is unavailing. K. P. Rly. Co. v. Nichols, 9 Kas. 236, 256; Sumner v. Blair, 9 Kas. 521; City of Atchison v. King, 9 Kas. 551; Furguson v. Graves, 12 Kas. 39.
These being the only matters referred to by counsel in their brief, the judgment will be affirmed.
All the Justices concurring.